[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: PLAINTIFF'S PENDENTE MOTIONS FOR CONTEMPT (162.00 § 164.00)
CT Page 16447  AND DEFENDANT'S MOTION TO MODIFY ORDER RE: EXCLUSIVE POSSESSION (156.00)
It appears that both parties enjoy and take pleasure in this litigation and that each is determined to gain the upper hand without regard for court orders, agreements or costs.
This court has little use for such gamesmanship and intends, as best it can, to ensure that agreements are honored, court orders are obeyed, and that the parties not interfere with each other's affairs in such a way as to make performance more difficult or impossible.
The court finds that none of the many excuses offered by the Defendant justify her failure to honor her agreement of April 7, 1999 to vacate the premises at 7 John Street, Greenwich, Connecticut. The alleged violations of other provisions of this agreement, if in fact they occurred, were of provisions that were separate from, independent of, and not conditions precedent to her obligation to move. Her failure and refusal to move were and are willful and, therefore the court finds the Defendant in contempt. Her claim of financial inability to perform cannot stand. This is apparent from her financial affidavit.
The Plaintiff's motion for contempt is granted. The Defendant is ordered to move from the premises and to grant Plaintiff the exclusive use of the premises, pendente lite, before February 1, 2000.
The Defendant's motion to modify the order of exclusive possession is denied.
A hearing will be scheduled on Plaintiff's request for counsel fees on Monday, January 10, 2000 at 9:30 a.m.
HILLER, J.